SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 000-30785 CAMELOT ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-2195605 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 8001 Irvine Center Drive, Suite 400 Irvine, CA92618 (Address of principal executive offices (zip code)) (949) 754 - 3030 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subjectto such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 30, 2009, the Registrant had outstanding 12,571,433 shares of Common Stock, $0.0001 par value. The registrant had outstanding 27,295,521 shares of Preferred Stock series A, B, and C par value $0.0001. 1 CAMELOT ENTERTAINMENT GROUP, INC.
